Opinion issued December 12, 2002







 

 

 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01030-CR
____________

OTIS CURTIS HARRIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 898216



MEMORANDUM OPINION
	Appellant was charged by indictment with possession with intent to deliver
cocaine weighing at least 400 grams.  The charge was enhanced with the allegation
that appellant used and exhibited a deadly weapon during the commission of the
offense.
	Appellant entered into a plea bargain agreement with the State in which the
State would recommend that the charge be reduced to possession of cocaine weighing
four grams or more but less than 200 grams, the enhancement paragraph be
abandoned, and punishment be assessed at three years' confinement.  Appellant
signed a written waiver of his right to appeal if the trial court accepted the plea
bargain agreement.
	Appellant pleaded guilty, and the trial court followed the plea bargain
agreement in assessing punishment.  Despite having waived the right to appeal,
appellant filed a notice of appeal that indicated the appeal was from the denial of his
second motion for discovery, production, and inspection of evidence.  We hold the
appeal must be dismissed.  See Lacy v. State, 56 S.W.3d 287, 288 (Tex.
App.--Houston [1st Dist.] 2001, no pet.); Buck v. State, 45 S.W.3d 275, 278 (Tex.
App.--Houston [1st Dist.] 2001, no pet.); see also Blanco v. State, 18 S.W.3d 218,
219-20 (Tex. Crim. App. 2000); Bushnell v. State, 975 S.W.2d 641, 642-44 (Tex.
App.--Houston [14th Dist.] 1998, pet. ref'd); Littleton v. State, 33 S.W.3d 41 (Tex.
App.--Texarkana 2000, pet. ref'd).
	Accordingly, we order the appeal dismissed.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.

Do not publish.  Tex. R. App. P. 47.